department of the treasury internal_revenue_service washington jul tax_exempt_and_government_entities_division uniform issue list tep raiti legend taxpayer a individual b ira annuity c financial_institution d account e financial_institution f ira g financial_institution h amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by correspondence dated december and and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age at the time of the distribution of amount from ira annuity c asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 was due to her reliance on financial_institution f to help her complete the rollover taxpayer a represents that amount has not been used for any purpose taxpayer a was married to individual b individual b maintained ira annuity c an individual_retirement_arrangement ira under sec_408 of the code with financial_institution d prior to his death on date after a long illness with cancer individual b had handled all financial matters for himself and taxpayer a following her husband's death taxpayer a received a distribution in the form of a check dated date for amount representing a death_benefit of ira annuity c taxpayer a represents that she wanted to transfer amount to her own ira on date taxpayer a took the check for amount to financial_institution f and asked that it be deposited into an ira in her name with both her daughters listed as beneficiaries taxpayer a did not ascertain whether the rollover to an ira had occurred however it appeared to taxpayer a from the monthly bank statements she received that an ira had been opened as instructed because the account was titled in taxpayer a’s name to be held in trust for her two daughters being under great stress in the weeks following her husband’s death and being unfamiliar in such financial matters taxpayer a relied on financial_institution f to assist her in executing a spousal_rollover to an ira taxpayer a represented that an employee of financial_institution f prepared the necessary paperwork for this transaction in april of when taxpayer a met with her tax preparer he informed her that amount had been deposited into account e a non-ira account with financial_institution f instead of into an ira on date taxpayer a transferred amount from account e to ira g with financial_institution h associated earnings_of amount were transferred on date from account e to ira g with financial_institution h based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 of the code sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to her reliance on financial_institution f to complete the rollover therefore pursuant to sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira annuity c taxpayer a has transferred amount and the earnings thereon amount from non-ira account e to ira g provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to the contribution of amount then amount will be considered a rollover_contribution within the meaning of sec_408 of the code the transfer however of amount representing earnings on amount from non- ira account e into ira g is not considered a rollover_contribution within the meaning of sec_408 of the code but is an ira contribution under sec_408 of the code subject_to the rules and limits that pertain thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about i d at sincerely yours collen weteins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
